DETAILED ACTION
Claims 1 – 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable Osborn et al (US Publication 2012/0266179 A1) in view of Kruglick (US Publication 2011/0093733).
	The teachings of Osborn and Kruglick as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
	Claims 3,4 and 6-10 are rejected for the same reasons as set forth in the previous office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Osborn et al (US Publication 2012/0266179 A1) in view of Kruglick (US Publication 2011/0093733) and in further view of Toll et al (US Publication 2015/0007196 A1). 
Claim 5 is rejected for the same reasons as set forth in the previous office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13,15-17 are rejected under 35 U.S.C. 103 as being unpatentable Osborn et al (US Publication 2012/0266179 A1) in view of Wasskiewicz (US Publication 2013/0318334 A1).
Regarding claim 11, Osborn discloses a processor [processor 110] comprising: 
a plurality of cores [cores 112C]; and
 a power controller coupled to the plurality of cores, wherein the power controller is to: receive environmental information regarding operation of the processor [0045, 0052: core temperature] and usage information for the plurality of cores [0050: time spent in a particular performance/operating state for each core]; 
select a first core to be dynamically remapped from association with a first logical identifier to association with a second logical identifier based on at least some of the environmental information and the usage information [0031: remapping of the first logical core to a second one of the physical cores][0045-0046: remapping logical cores to physical cores based on temperature][0047, 0050: remapping based on how long a core 112 has been in a particular performance state or power state]; and
 cause the first core to enter into a low power state and associate the second logical identifier with the first core, to cause the dynamic remapping [0045, 0050: determination unit 220 is configured to perform a remapping in response to receiving an indication that one or more cores 112 have entered an idle state.][0041: assignment unit 114 may be configured to perform a remapping upon one or more cores 112 transitioning to or from an idle state], 
Waskiewicz discloses the first core to enter into a low power state and wherein in response to an interrupt the first core is to prevent the power controller from the dynamic remapping of the first core [0042: enable interrupt vectors to be dynamically reconfigured by remapping them away from idle cores (or cores that are candidates for entering an idle state), thereby preventing the idle cores from having to service IRQs and enabling them to stay in deeper idle states without interruption. This results in the potential for significant power savings.][0012-0013]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Osborn and Waskiewicz together because they both directed to exchange execution between cores. Waskiewicz’s disclosing of preventing the idle cores from having to service the interrupt request (IRQs) would allow Osborn to enable the core(s) to stay in deeper idle states without interruption. This results in the potential for significant power savings.
Regarding claims 12-13, 15-17, the base claim 11 is taught by Osborn and Waskiewicz. The additional limitations in claims 12-13, 15-17 taught by Osborn as disclosed in the previous office action. 
	
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive in substance.  Applicant argues claim 1 that Osborn fails to teach or suggest that a core include a non-volatile memory to store a physical identifier for the core. 
Examiner respectfully disagrees for the following reasons.
As cited in the previous office action, Osborn discloses in paragraphs 43 and 44 that the assignment unit includes the mapping register and the mapping register configured to store identifiers representative of a mapping of logical cores to physical cores. Also, in paragraph 40 discloses the assignment unit may be located within a core 112. In other words, the assignment unit is tangibly located within a core and contained the mapping register (physical and logical cores ID) to dynamically perform remapping of the logical cores to physical cores 112. Additionally, in paragraph 30, Osborn discloses upon a reset, the processor may remap logical cores L0 and L1 to physical cores P1 and P0, respectively. If logical core L0 generally has a heavier workload than L1, remapping the logical cores during each reset can cause the physical cores P0 and P1 to experience a better workload distribution over the life of the cores. Thus, the assignment unit included the mapping register must store/include the physical ID to perform remapping of the logical cores to physical cores UPON RESET. Otherwise, without the physical ID stored in the non-volatile section (the mapping register) of the assignment unit, the remapping between logical cores and physical cores cannot happen upon reset according to Osborn’s disclosure. Said another way, because UPON RESET, the remapping occurs between logical cores and physical cores based on the identifiers (physical and logical IDs) stored in the mapping register of the assignment unit, thus the identifiers must be retained and/or stored in the non-volatile memory section of the core. Also, Osborn does not disclose anything about the mapping registers or the identifiers in the assignment unit are volatile memory as applicant argued in page 1. 
For all the foregoing reasons above, Examiner submits that Osborn does teach that a core includes a non-volatile memory to store a physical identifier for the core in order to perform remapping upon reset.
Allowable Subject Matter
Claims 2, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 – 20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187